       Case: 3:20-cv-50017 Document #: 71 Filed: 04/13/21 Page 1 of 8 PageID #:475




                       IN THE UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF ILLINOIS
                                    WESTERN DIVISION

Eddie G. Bennett,                                    )
                                                     )
                          Plaintiff,                 )
                                                     )       Case No.: 20-cv-50017
                  v.                                 )
                                                     )       Mag. Judge Margaret J. Schneider
Wexford Health Source et al,                         )
                                                     )
                          Defendants                 )

                             MEMORANDUM OPINION AND ORDER

        Plaintiff, Eddie Bennett (“Plaintiff”), brought this action under 42 U.S.C. § 1983, alleging
that Defendants Isaacs, Larson, Allen, and Zahtz were deliberately indifferent to his serious
medical needs [9]. The Defendants asserted the affirmative defense of failure to exhaust
administrative remedies [34], [44]. On April 1, 2021, this Court conducted an evidentiary hearing
on this affirmative defense pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008). The parties
consented to the jurisdiction of the Magistrate Judge for purposes of the Pavey hearing [66]. For
the reasons stated below, the Court holds that Dixon Correctional Center’s grievance procedure
was unavailable to Plaintiff and as such he is excused from his obligation to exhaust his
administrative remedies.

        By 04/27/21, the parties are directed to file a proposed case management order, using the
form available on Judge Schneider’s webpage at www.ilnd.uscourts.gov. A future status hearing
will be set by minute entry.

                                             BACKGROUND

        On January 9, 2020, Plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. §
1983 against Defendants Debbie Isaacs, Dr. Larson, Amber Allen, Dr. Zahtz, and Wexford Health
Sources, Inc. (“Defendants”) [1].1 Plaintiff alleges he was denied adequate medical care when the
treatment he had previously been receiving for an Achilles tendon injury at Big Muddy River
Correctional Center (“BMRCC”) was discontinued upon transfer to Dixon Correctional Center
(“Dixon”) [9]. Defendants answered the complaint and asserted the affirmative defense that
Plaintiff failed to exhaust his administrative remedies pursuant to the Prison Litigation Reform
Act, 42 U.S.C. § 1997e(a).

      The parties entered three grievances into evidence at the Pavey hearing. The first grievance
was submitted by Plaintiff directly to the Illinois Department of Corrections Administrative
Review Board (“ARB”) on September 5, 2019 (the “First Grievance”) [61-2, at 14]. Plaintiff
complained that his care and treatment under Dr. Rowe and physical therapy at Crossroad
1
    On February 5, 2020, the Court recruited counsel [8].
     Case: 3:20-cv-50017 Document #: 71 Filed: 04/13/21 Page 2 of 8 PageID #:476




Community Hospital had been improperly discontinued after he was transferred from BMRCC to
Dixon on August 20, 2019 [Id.]. Plaintiff indicated on the First Grievance that the facility where
the grievance issue occurred was BMRCC [Id.]. The ARB received the First Grievance on
September 11, 2019 [Id.]. On September 12, 2019, the ARB Chairperson denied the grievance,
stating that additional information was required, including: the “original written Offender’s
Grievance, DOC 0046, including the counselor’s response, if applicable” and “a copy of the
Response to Offender’s Grievance, DOC 0047, including the Grievance Officer’s and Chief
Administrative Officer’s response, to appeal, if timely.” [61-2, at 13]. The ARB Chairperson also
indicated, “[p]ersonal property and medical issues are to be reviewed at your current facility prior
to review by the Administrative Review Board” and “Follow DR 504F” [Id.].

        Upon receipt of the ARB instructions, Plaintiff resubmitted the First Grievance directly to
the ARB (the “Second Grievance”) [61-2, at 10]. This time, Plaintiff also checked off the box on
the grievance form, indicating “expedite emergency grievance.” [Id.]. On October 7, 2019, the
ARB Chairperson again denied the grievance, indicating that the office had previously addressed
the issue and that no justification was provided for additional consideration [61-2, at 9].

        Plaintiff submitted a third grievance to Dixon grievance staff on November 10, 2019 (the
“Third Grievance”) [61-3, at 4]. Plaintiff complained that he was denied the option to see an
orthopedic specialist for his Achilles injury and asked that he be returned to the care of Dr. Rowe
[Id.]. Plaintiff indicated on the Third Grievance that the facility where the grievance occurred was
Dixon [Id.]. Plaintiff also checked the box indicating that the Third Grievance was an emergency
[Id.]. On November 15, 2019, Dixon grievance staff determined the Third Grievance was not an
emergency and indicated that Plaintiff “should submit this grievance in the normal manner” [Id.].

         Thereafter, on November 21, 2019, Plaintiff resubmitted the First Grievance to Dixon
grievance staff and marked the grievance as implicating an “ADA Disability Accommodation”
issue [61-6, at 3]. The grievance was later forwarded to the ADA committee. 2 On June 11, 2020,
Plaintiff’s grievance counselor received the grievance [61-6, at 3]. On September 4, 2020 the
counselor responded to the First Grievance and noted that Dixon’s ADA Committee determined
that it did not present an ADA issue, and that Plaintiff had been referred for physical therapy [Id.].

       Plaintiff testified credibly at the Pavey hearing that he filed the First Grievance pursuant to
Dixon Institutional Directive No. 04.01.114 (the “Institutional Directive”), which was posted in
the Dixon law library. Plaintiff believed it directed him to send the grievance directly to the ARB
because it related to something that had happened at a different institution, his medical treatment
at BMRCC. 3 The Institutional Directive sets forth:

                Offender grievances involving the following shall be exempt from
                local grievance procedures; such grievances must be sent directly to
                the Office of Inmate Issues for ARB proceedings . . .


2
  Plaintiff testified that he learned the grievance was forwarded to the ADA committee when he received
it back months later, on September 4, 2020.
3
  Plaintiff further testified that when he sought help with filing his grievances from the clerks at the Dixon
law library, they guided him to the Institutional Directive.
                                                      2
    Case: 3:20-cv-50017 Document #: 71 Filed: 04/13/21 Page 3 of 8 PageID #:477




               a. Decisions regarding protective custody placement.
               b. Decisions regarding the involuntary administration of
                  psychotropic medications.
               c. Decisions regarding disciplinary issues originating from a
                  facility other than the facility where the offender is currently
                  housed.
               d. Decisions regarding other issues except personal property
                  issues that pertain to a facility other than the facility where
                  the offender is currently housed.

[61-8, at 1-2] (emphasis added).

        Plaintiff explained that when he received the ARB’s response, he was confused because he
believed he had followed subsection (d) of the Institutional Directive, but he interpreted the
instructions on the response to mean that he should have submitted the original form of the First
Grievance, not a photocopy. Therefore, he resubmitted the original copy of that grievance to the
ARB (the Second Grievance). Plaintiff stated that when the Second Grievance was denied, he did
not understand why it was being denied, so he submitted it to Dixon grievance staff. He testified
that thereafter, he submitted the Third Grievance as an emergency because he was in pain, and, he
filed the subject complaint when he did not receive the Third Grievance back.

        When questioned about the First Grievance/Second Grievance, Plaintiff admitted that he
was seeking a change in the course of treatment that he was receiving at Dixon, as well as treatment
at BMRCC. He explained that he was following the Institutional Directive, which was posted in
the law library at Dixon. When asked whether Dixon provided him with any other documents
setting forth the rules for grievance procedures, Plaintiff responded that he had not received any
additional documents.

          Defendants also called Travis Bayler, an ARB chairman, to testify at the hearing. With
regard to the grievance procedure that inmates are required to follow, Mr. Bayler testified that the
process is governed by 20 Illinois Administrative Code, Section 504(f), which the ARB refers to
as Departmental Rule 504(f). The grievance process typically follows 3-steps. Offenders are
supposed to first submit the formal grievance form to the grievance counselor at their facility,
unless they believe it is an emergency. If they believe it is an emergency, they are to file the
grievance form with the Chief Administrative Officer or their designee. If it is not an emergency,
the grievance will be returned to the offender, who will be told to submit it in the normal manner,
i.e. to the grievance counselor. If the offender does like the response from the grievance counselor,
then it should be sent to the grievance office. If the offender does not like the response of the
grievance office, at that point it should be sent to the ARB.

        Mr. Bayler testified that there are instances in which an inmate can file a grievance directly
with the ARB, including: if they are seeking protective custody or relief regarding the
administration of psychotropic medications; or if the matter concerns discipline or other
situations—not including property or medical—that occurred at an institution where they are no
longer in custody.



                                                  3
    Case: 3:20-cv-50017 Document #: 71 Filed: 04/13/21 Page 4 of 8 PageID #:478




         Mr. Bayler further testified about the difference between administrative directives and
institutional directives. Administrative directives are overarching policies that apply to all
correctional facilities. Institutional directives are policies that are prison specific, wherein each
facility adopts their own directives that are unique to that institution. Mr. Bayler explained that
when the ARB reviews a grievance, they review it first based on the administrative directives and
would only look to institutional directives if the grievance was not otherwise covered by an
administrative directive.

        Mr. Bayler was asked to review the First and Second Grievances. With respect to the First
Grievance, he testified that Plaintiff had failed to follow the proper procedure because he did not
submit the original grievance with the grievance counselor’s response or the response of the
grievance office. Since it involved a medical issue, it needed to be addressed at the facility (Dixon)
prior to being addressed by the ARB. In discussing the Second Grievance, Bayler testified that
the grievance issue had been previously addressed, so there was no need for further review. On
cross-examination, however, Mr. Bayler acknowledged that the institutional directive appeared to
direct Plaintiff to file his grievances regarding medical treatment, at least as to treatment at
BMRCC, with the ARB.

        Defendants’ last witness was Kimberly Hvarre, who previously served as a designee for
the chief administrative officer at Dixon. Ms. Hvarre testified that when an emergency grievance
is received by the designee and it is determined not to be an emergency issue, it is returned to the
grievance officer who would return the grievance to the offender, and then the offender would
have the opportunity to return it to the grievance counselor for non-emergency review. Ms. Hvarre
was asked to review the Third Grievance. With respect to that grievance, she testified that she
determined the grievance was not an emergency issue and returned it to the grievance officer to be
provided back to the inmate with instructions on how to respond as a non-emergency grievance.

                                       LEGAL STANDARD

        The Prison Litigation Reform Act (“PLRA”) requires that inmates exhaust available
administrative remedies prior to filing a federal lawsuit concerning prison conditions. 42 U.S.C. §
1997e(a); Pavey, 544 F.3d at 740; Perez v. Wis. Dep’t of Corr., 182 F.3d 535 (7th Cir. 1999). “In
order to exhaust administrative remedies, a prisoner must take all steps prescribed by the prison’s
grievance system.” Ford v. Johnson, 362 F.3d 395, 397 (7th Cir. 2004). This includes “using all
steps that the agency holds out, and doing so properly (so that the agency addresses the issues on
the merits).” Woodford v. Ngo, 548 U.S. 81, 90 (2006) (quoting Pozo v. McCaughtry, 286 F.3d
1022, 1024 (7th Cir. 2002). The procedures an inmate must take to exhaust administrative
remedies are established by each institution. See Jones v. Bock, 549 U.S. 199, 218 (2007). The
Seventh Circuit requires compliance with the exhaustion requirement. Dole v. Chandler, 438 F.3d
804, 809 (7th Cir. 2006). An inmate “who does not properly take each step within the
administrative process has failed to exhaust [administrative] remedies, and thus is foreclosed by §
1997e(a) from litigating.” Pozo, 286 F.3d at 1024.

       Because failure to exhaust administrative remedies is an affirmative defense, the burden is
on the defendant to prove by a preponderance of the evidence that an administrative remedy was
available to the plaintiff, and that the plaintiff failed to exhaust that remedy. Jones v. Dart, No. 14

                                                  4
    Case: 3:20-cv-50017 Document #: 71 Filed: 04/13/21 Page 5 of 8 PageID #:479




C 1929, 2016 WL 1555588, at *2 (N.D. Ill. Apr. 18, 2016) (internal citations omitted).

         While an inmate at Dixon, Plaintiff was required to follow a three-step grievance process.
The three-step grievance process is set forth in the Inmate Handbook [61-7, at 32-33]. Inmates are
directed first to deposit the grievance in the grievance box within each housing unit [61-7, at 32].
If the inmate is not satisfied with the counselor’s response, he may then submit the matter to the
grievance officer to be processed formally [61-7, at 33]. The grievance officer shall submit his
findings and recommendations to the chief administrative officer, who is to make a determination
and advise the inmate within two months, in accordance with the Institutional Directive. Id.
Emergency grievances are to be expedited. Id. Thereafter, appeals from the chief administrative
officer are to be filed with the ARB within 30 days of his or her decision. Id. Inmates were also
made aware of the Institutional Directive via posting in the law library.

                                           DISCUSSION

        Defendants argue that Plaintiff failed to exhaust his administrative remedies because all
three grievances were defective. Defendants urge that the First Grievance and Second Grievance
were sent directly to the ARB when they should have been processed internally by Dixon, and the
First Grievance was later improperly marked an “ADA Accommodations” grievance which
Plaintiff did not wait long enough to receive back before filing this lawsuit. Defendants further
claim that the Third Grievance was improperly designated as an emergency and therefore did not
proceed through the proper steps.

        Plaintiff does not dispute that he filed his lawsuit before the First Grievance was returned.
Instead, he argues that his failure to exhaust should be excused because: (1) he reasonably believed
that the grievance procedure required him to file the grievance directly with the ARB; (2) he was
unaware of the proper grievance procedure; and (3) he did not receive a timely response to the
First Grievance.

         With respect to the first argument, Defendants contend that Plaintiff’s grievance pertained
to the care that Plaintiff was receiving at Dixon, such that Plaintiff should have submitted it
internally. Plaintiff argues that he submitted the First Grievance and Second Grievance directly to
the ARB because the Institutional Directive set forth that issues that pertain to a facility other than
the facility where the offender is currently housed should be filed directly with the ARB. The
Court finds Plaintiff’s argument to be credible and persuasive. As discussed above, Defendants
presented evidence that part of the First Grievance/Second Grievance addressed the treatment
Plaintiff was receiving at Dixon. However, aside from Plaintiff’s testimony that, in part, he was
complaining about the state of his treatment while at Dixon, the substance of both the grievance
and the subject complaint contains complaints against both BMRCC and Dixon personnel. It does
not necessarily follow that because Plaintiff was complaining about his care during his stay at
Dixon, that his grievance did not pertain to issues other than medical treatment at Dixon. The
Institutional Directive that Plaintiff was directed to follow stated that offender grievances
involving decisions pertaining to a facility other than the one where the inmate is housed should
be sent directly to the ARB. Thus, the Court concludes that Plaintiff reasonably believed that he
was required to file the grievance with the ARB. King v. McCarty, 781 F.3d 889, 893 (7th Cir.
2015) (“Prisoners are required to exhaust grievance procedures they have been told about, but not

                                                  5
    Case: 3:20-cv-50017 Document #: 71 Filed: 04/13/21 Page 6 of 8 PageID #:480




procedures they have not been told about.”); Ajala v. Tom, 592 F. App’x 526, 528 (7th Cir. 2015)
(where prison officials thwart inmates from exhausting, “the process that exists on paper becomes
unavailable in reality”).

        As to the second argument, inmates are required to exhaust only the grievance procedures
that are “available,” within the meaning of the PLRA. King v. McCarty, 781 F.3d 889, 893 (7th
Cir. 2015). “When administrative procedures are clearly laid out . . . an inmate must comply with
them in order to exhaust his remedies.” Pavey, 663 F.3d at 905; see also Hernandez v. Dart, 814
F.3d 836, 842 (7th Cir. 2016) (“But ‘unavailability’ extends beyond ‘affirmative misconduct’ to
omissions by prison personnel, particularly failing to inform the prisoner of the grievance
process.”); Latin v. Johnson, No. 18 C 02717, 2019 WL 5208856, (N.D. Ill. Oct. 16, 2019) (finding
remedies unavailable where the plaintiff was not provided a handbook, the plaintiff testified he did
not see the orientation video and was unaware how or where to access the handbook, and there
was no other evidence that the plaintiff was informed that the handbook was available).

        An inmate’s subjective unawareness of a grievance procedure does not necessarily excuse
non-compliance, so long as “the prison has taken reasonable steps to inform the inmates about the
required procedures.” Ramirez v. Young, 906 F.3d 530, 538 (7th Cir. 2018). “Simply providing
an inmate with an informational handbook outlining the grievance procedure has been deemed to
be adequate notice.” Latin, 2019 WL 5208856, at *16 (internal citation omitted). Further, posting
the grievance procedure where a prisoner could reasonably be expected to see it would also suffice
to make the procedure available. Hall v. Sheahan, No. 2000 C 1649, 2001 WL 111019, at *2
(N.D. Ill. Feb. 2, 2001).

         The Court emphasizes that it is Defendants’ burden to prove Plaintiff’s failure to exhaust.
“It [is] not [Plaintiff’s] burden to establish that the grievance process was unavailable; it [is] the
officers’ burden to show that [Plaintiff] did not exhaust available remedies.” Davis v. Mason, 881
F.3d 982, 985 (7th Cir. 2018). The Court finds that Defendants have not met their burden.

        In arguing that the grievance procedure was available to Plaintiff, Defendants claim that
Plaintiff should have filed his grievance in accordance with Department Rule 504F, Ill. Admin.
Code. § 504.800, et seq. (the “Administrative Rule”). Defendants claim that according to the
Administrative Rule, offenders may only submit grievances directly to the ARB when grieving
decisions regarding protective custody placement, the involuntary administration of psychotropic
medication, disciplinary proceedings made at a facility other than where the offender is currently
assigned, and “other issues that pertain to a facility other than where the offender is currently
assigned, excluding personal property and medical issues.” 20 Ill. Admin. Code 504.870
(emphasis added).

       Defendants do not dispute Plaintiff’s testimony that he was only aware of the Institutional
Directive when he filed the First Grievance. Instead, Defendants assert that Plaintiff should have
known to first file the grievance internally. Defendants failed to present evidence that Plaintiff
was informed by his facility about the grievance process. While Defendants admitted the Dixon
Inmate Handbook into evidence, Defendants failed to establish that Plaintiff was provided with
the handbook and that he knew to find the grievance procedures there. Notwithstanding, even if
this were established at the hearing, the handbook includes similar language about “issues that

                                                  6
     Case: 3:20-cv-50017 Document #: 71 Filed: 04/13/21 Page 7 of 8 PageID #:481




were initiated at a facility other than the currently assigned facility” [61-7, at 33-34]. In sum,
unlike the Administrative Directive, both the handbook and Institutional Directive do not exclude
medical issues in their definition of issues that pertain to a facility other than where the offender
is currently assigned.

        Defendants next point to the ARB reports concerning the return of the First Grievance and
Second Grievance. The first report stated to provide: (1) the original written grievance, including
the counselor’s response, if applicable; and (2) a copy of the response to the grievance, including
the grievance officer’s and chief administrative officer’s response to appeal [61-2, at 13]. The first
report also provided that personal property and medical issues are to be reviewed at the inmate’s
current facility prior to review by the ARB and directed Plaintiff to follow “DR 504F”. The second
report merely stated that the ARB had already addressed the issue.

         Plaintiff argues that upon receipt of the first report he still did not know that he had to file
the grievance internally based on the instruction he had received from the Institutional Directive
and he assumed that the request for the “original written grievance” meant that he should not have
provided a photocopy. Plaintiff further argues that upon receipt of the second report he was still
confused, which is why he filed the Third Grievance internally and assumed when it was rejected
that it should have been submitted directly to the ARB per the directions he had received. The
Court agrees that the ARB’s instructions, without more, do not establish that Plaintiff knew that
he had to file the grievance internally, particularly where the Institutional Directive appears to
conflict with the instructions from the ARB. See Ford, 362 F.3d at 397 (emphasis added) (“In
order to exhaust administrative remedies, a prisoner must take all steps prescribed by the prison’s
grievance system.”) Accordingly, Plaintiff understandably prioritized the instructions received
from the prison.

        Though Plaintiff was unaware of the requirement to file the First Grievance or Second
Grievance internally, that does not end the inquiry. Plaintiff contends that he should not have been
required to wait to file the subject lawsuit when he did not receive the First Grievance back after
eventually filing it as an internal grievance but this time marking it as an ADA accommodation
issue. It is Defendants’ burden to demonstrate the failure to exhaust, and there is no record of
whether Plaintiff had received a copy of his institution’s handbook containing the grievance
procedure. Even if Plaintiff had received the handbook, it states that staff “are to process informal
grievances in a timely manner,” and that appeals are to be filed within “30 days after the date of
the local decision, not within 30 days of receipt of the response.” [61-7, at 33]. By the time
Plaintiff submitted the First Grievance internally, he had been attempting to have his issues
addressed for over two months. Plaintiff filed the complaint after he did not receive a response for
approximately 6 more weeks, approximately 4 months after trying to get his issues addressed.
Ultimately, he did not receive a response for almost seven months. Plaintiff was understandably
confused, given the conflicting directions he had been given, and he may have believed that if he
did not file the complaint, it would have been untimely. See, e.g., Dole v. Chandler, 438 F.3d 804,
811 (7th Cir. 2006) (holding that because the prisoner properly followed procedure and prison
officials were responsible for mishandling his grievance, it could not be said that he failed to
exhaust his remedies, particularly where Dole had not been given instructions on how to proceed
when his complaint went missing).



                                                   7
    Case: 3:20-cv-50017 Document #: 71 Filed: 04/13/21 Page 8 of 8 PageID #:482




                                        CONCLUSION

        Thus, the Court holds that Defendants have not carried their burden of proving that
administrative remedies were available to Plaintiff, because the evidence presented at the hearing
did not show that Plaintiff understood that he had to file the grievance internally nor that Dixon
took reasonable steps to inform Plaintiff about the required procedures. By 04/27/21, the parties
are directed to file a proposed case management order, using the form available on Judge
Schneider’s webpage at www.ilnd.uscourts.gov



Date: April 13, 2021                                ENTER:


                                             _______________________________
                                               United States Magistrate Judge




                                                8
